Case 20-70115-hdh11 Doc 27-2 Filed 07/10/20                     Entered 07/10/20 17:52:17                Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION

     IN RE:                                                        § CHAPTER 11
                                                                   §
     BOWIE REAL ESTATE HOLDINGS, LP                                § CASE NO. 20-70115-hdh11
                                                                   §
                                                                   §
              DEBTOR.                                              §

      ORDER GRANTING CROSSFIRST BANK’S MOTION FOR RELIEF FROM THE
                           AUTOMATIC STAY

          ON FOR CONSIDERATION, CrossFirst Bank’s Motion for Relief from the Automatic

 Stay (“Motion”). The Court, having considered same, and found that notice of the Motion was

 proper, is of the opinion that the Motion should be GRANTED in its entirety; it is therefore

          ORDERED ADJUDGED and DECREED that the Motion is GRANTED; it is further

          ORDERED that the automatic stay under 11 U.S.C. § 362 is hereby terminated to allow

 CrossFirst1 to exercise all its rights and remedies under state law with respect to the Real Property

 Collateral, including foreclosure of the Real Property Collateral; and it is further

          ORDERED that the fourteen day stay pursuant to Bankruptcy Rule 4001(a)(3) is hereby

 waived, and CrossFirst may immediately (and at any time thereafter) enforce and implement this

 Order upon its entry on the docket.




 1
          Capitalized words not defined herein shall have the meanings ascribed to them in the Motion.

                                                          1
Case 20-70115-hdh11 Doc 27-2 Filed 07/10/20   Entered 07/10/20 17:52:17   Page 2 of 2




                                ###End of Order###

 Prepared and Submitted by:

 Michael S. Held
 State Bar No. 09388150
 Vienna F. Anaya
 State Bar No. 24091225
 JACKSON WALKER LLP
 2323 Ross Avenue, Suite 600
 Dallas, TX 75201
 (214) 953-6000 – Telephone
 Email: mheld@jw.com
 Email: vanaya@jw.com

 COUNSEL TO CROSSFIRST BANK




                                        2

 26265313
